 

Exhibit 10.1

 

FOURTH AMENDMENT

 

TO THE

 

CREDIT AGREEMENT

 

Dated as of March 27, 2013

 

(as amended and restated as of June 18, 2015)

 

among

 

ARRIS GROUP, INC., 

ARRIS ENTERPRISES LLC, 

ARRIS INTERNATIONAL PLC, 

ARRIS TECHNOLOGY, INC. 

and CERTAIN SUBSIDIARIES

 

as Borrowers,

 

BANK OF AMERICA, N.A., 

as Administrative Agent

 

and

 

The Lenders Party Hereto,

 

 



 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.,

Royal Bank of Canada and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

FOURTH AMENDMENT, dated as of December 20, 2017 (this “Fourth Amendment”), is
among ARRIS Group, Inc. (the “Company”), ARRIS Enterprises LLC (“ARRIS
Enterprises”), ARRIS Technology, Inc. (“ARRIS Technology”), ARRIS International
plc (the “Reporting Company”), certain Subsidiaries of the Reporting Company
party hereto (each a “Designated Borrower” and, together with the Company and
the Reporting Company, the “Borrowers” and, each a “Borrower”), Arris Holdings
S.à r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg (“Luxembourg”),
having its registered office at 5, rue Heienhaff, L-1736 Senningerberg,
Luxembourg, and registered with the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) (the “Companies Register”) under number B 181265,
Arris Financing S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of Luxembourg, having its
registered office at 5, rue Heienhaff, L-1736 Senningerberg and registered with
the Companies Register under number B 181266, Arris Financing II S.à r.l., a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of Luxembourg, having its registered office at 5,
rue Heienhaff, L-1736 Senningerberg and registered with the Companies Register
under number B 200228 and Pace International Luxembourg S.à r.l., a private
limited liability company (société à responsabilité limitée) incorporated under
the laws of Luxembourg, having its registered office at 42-44, avenue de la
Gare, L-1610 Luxembourg and registered with the Companies Register under number
B 182643 as guarantors, the other Guarantors party hereto, Bank of America,
N.A., as administrative agent (the “Administrative Agent”) and the several banks
and other financial institutions or entities parties hereto as Term B-3 Lenders
(as defined below), to the Credit Agreement, dated as of March 27, 2013 (as
amended and restated as of June 18, 2015, and as further amended by the First
Amendment to Amended and Restated Credit Agreement, dated as of December 14,
2015, the Second Amendment to Amended and Restated Credit Agreement, dated as of
April 26, 2017 and the Third Amendment and Consent to Amended and Restated
Credit Agreement, dated as of October 17, 2017, the “Credit Agreement” and, as
amended by this Fourth Amendment, the “Amended Credit Agreement”), among each of
the Borrowers and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), and the other agents
parties thereto.

 

PRELIMINARY STATEMENTS

 

Pursuant to the Credit Agreement, the Lenders have agreed to make, and have
made, certain loans and other extensions of credit to the Company and the other
Borrowers.

 

The Credit Agreement permits the Company to obtain Refinancing Term Loans from
any Lender or additional Lender to refinance all or a portion of any existing
Term Loan under a Facility pursuant to an Additional Credit Extension Amendment.

 

The Company has notified the Administrative Agent that pursuant to Section 2.19
of the Credit Agreement certain financial institutions and institutional lenders
identified to the Administrative Agent (the “Term B-3 Lenders”) have agreed to
provide a Refinancing Term Loan (the “Term B-3 Loan”) in an aggregate principal
amount of $542,275,000, to refinance the entire amount of the Term B Loan
outstanding immediately prior to giving effect to this Fourth Amendment, on the
terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the Preliminary Statements) shall have the meanings assigned to
such terms in the Credit Agreement.

 

 1 

 

 

SECTION 2. Term B-3 Loan.

 

2.1           Subject to the terms and conditions set forth herein: (a) the Term
B-3 Loan is established as a Refinancing Term Loan pursuant to Section 2.19 of
the Credit Agreement and (b) each Term B-3 Lender severally agrees to make its
portion of the Term B-3 Loan to the Company in Dollars in a single advance on
the Fourth Amendment Effective Date in the amount as set forth on the Register
(immediately after giving effect to this Fourth Amendment) (including, in the
case of those Term B-3 Lenders holding a portion of the existing Term B Loan
(each a “Converting Term B-3 Lender”) who have notified the Administrative Agent
of their intention to convert some or all of the portion of the existing Term B
Loan held by such Converting Term B-3 Lender and reflected on the Register
(immediately prior to giving effect to this Fourth Amendment) opposite such
Converting Term B-3 Lender’s name into a portion of the Term B-3 Loan, by
effecting such conversion).

 

2.2           Substantially concurrent with the advance of the Term B-3 Loan,
the Company shall prepay the existing Term B Loan in full with the proceeds of
the Term B-3 Loan (or, to the extent of the portion of the existing Term B Loan
held by Converting Term B-3 Lenders, convert such portion of the existing Term B
Loan into the Term B-3 Loan as allocated by the Administrative Agent).

 

2.3           Subject to the terms and conditions set forth herein, on and after
the Fourth Amendment Effective Date, unless the context otherwise clearly
requires, for all purposes of the Loan Documents, (i) the commitment of each
Term B-3 Lender to make (or in the case of a Converting Term B-3 Lender, convert
its existing Term B Loan to a portion of the Term B-3 Loan) shall constitute
“Term B Commitments”, “Term Commitments” and “Commitments”, (ii) the Term B-3
Loans shall constitute “Term B Loans”, “Term Loans” and “Loans” and (iii) each
Term B-3 Lender shall be a “Term B Lender”, a “Term Lender” and a “Lender” (if
such Term B-3 Lender is not already a Lender prior to the effectiveness of this
Fourth Amendment) and shall have all the rights and obligations of a Lender
holding a Term B Commitment (or, following the making and/or conversion of a
Term B-3 Loan, a Term B Loan). Notwithstanding the foregoing, the provisions of
the Credit Agreement with respect to indemnification, reimbursement of costs and
expenses, taxes (and other provisions of Article III of the Credit Agreement),
increased costs and break funding payments shall continue in full force and
effect with respect to, and for the benefit of, each existing Term B Lender in
respect of such Lender’s existing Term B Loans immediately prior to giving
effect to this Fourth Amendment.

 

SECTION 3. Amendments to Credit Agreement.

 

3.1           Section 1.01 is hereby amended as of the Fourth Amendment
Effective Date by:

 

(a)           Inserting, in proper alphabetical order, the following new
definitions:

 

“Fourth Amendment” means the Fourth Amendment, dated as of December 20, 2017, to
this Agreement.

 

“Fourth Amendment Effective Date” has the meaning specified in the Fourth
Amendment.

 

(b)          The definition of “Applicable Rate” set forth therein is hereby
amended by replacing clause (b) thereof with the following new clause (b):

 

 2 

 

 

(b) in respect of the Term B Facility, (i) from the Fourth Amendment Effective
Date to the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.02(b) for the first full fiscal quarter
following the Fourth Amendment Effective Date, 1.25% per annum for Base Rate
Loans and 2.25% per annum for Eurocurrency Rate Loans and (ii) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate Pricing
Level  Consolidated
Net Leverage Ratio  Eurocurrency Rate   Base Rate  1  >1.50:1   2.25%   1.25% 2 
<1.50:1   2.00%   1.00%

 

(c)           The definition of Consolidated Net Leverage Ratio is amended to
read as follows:

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of Consolidated Funded Indebtedness as of such date less Unrestricted Cash
in an amount not to exceed $500,000,000 to (b) Consolidated EBITDA of the
Reporting Company and its Restricted Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.

 

(d)           The definition of “Loan Documents” set forth therein is hereby
amended by replacing the “and” immediately prior to “(k)” therein with a “,” and
inserting the following phrase at the end thereof: “, and (l) the Fourth
Amendment.”.

 

3.2           Section 2.05 of the Credit Agreement is hereby amended by
replacing each reference to the “Second Amendment Effective Date” with the
“Fourth Amendment Effective Date”.

 

3.3           Section 10.13(e) of the Credit Agreement is hereby amended by
replacing the reference to the “Second Amendment Effective Date” with the
“Fourth Amendment Effective Date”.

 

SECTION 4. Conditions to Effectiveness of Fourth Amendment. This Fourth
Amendment shall become effective on the date on which the following conditions
precedent have been satisfied or waived (the “Fourth Amendment Effective Date”):

 

4.1           Amendment Documentation. The Administrative Agent shall have
received (i) a counterpart of this Fourth Amendment, executed and delivered by a
duly authorized officer of each Loan Party and (ii) signature pages to this
Fourth Amendment, executed and delivered by the Administrative Agent on behalf
of itself and each Term B-3 Lender.

 

4.2           No Event of Default. No Default or Event of Default shall have
occurred and be continuing immediately prior to or immediately after giving
effect to the Term B-3 Loan.

 

4.3           Representations and Warranties. The representations and warranties
set forth in Article V of the Credit Agreement and in each other Loan Document
(including in Section 5 hereof) shall be true and correct in all material
respects on and as of the Fourth Amendment Effective Date, except to the extent
such representations and warranties expressly relate to an earlier time, in
which case such representations and warranties were true and correct in all
material respects as of such earlier time.

 

 3 

 

 

4.4           Certificates and Resolutions. The Administrative Agent shall have
received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require certifying as to the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Fourth Amendment and the other
Loan Documents to which such Loan Party is a party or is to be a party.

 

4.5           Legal Opinions. The Administrative Agent shall have received a
favorable opinion of (i) Troutman Sanders LLP, counsel to the Loan Parties, (ii)
Linklaters LLP, special English counsel to the Administrative Agent and (iii)
Stibbe, special Luxembourg counsel to the Loan Parties, in each case, addressed
to the Administrative Agent and each Lender and in form and substance reasonably
satisfactory to the Administrative Agent.

 

4.6           Accrued Interest and Fees. Receipt by the Administrative Agent
from the Company of all accrued interest and fees owing on the Term B Loan as of
the date hereof for the benefit of the Lenders holding the Term B Loan
immediately before giving effect to this Amendment.

 

4.7           Fees. The Reporting Company shall have paid or caused to be paid,
or shall substantially simultaneously pay or cause to be paid, in full (i) all
fees and other amounts due and payable by the Reporting Company or any other
Loan Party to the Arranger, the Administrative Agent and the Lenders under the
Loan Documents and (ii) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent), in each case to the extent invoiced prior to or on the
Fourth Amendment Effective Date.

 

4.8           Reaffirmation Agreement. The Borrowers and the other Loan Parties
shall have executed an instrument of acknowledgment and confirmation reasonably
satisfactory to the Administrative Agent with respect to the continuing
effectiveness of all guarantees, security interests and liens created under the
Loan Documents after giving effect to this Fourth Amendment.

 

SECTION 5. Representations and Warranties.

 

5.1           To induce the other parties hereto to enter into this Fourth
Amendment, each Loan Party hereby represents and warrants to each of the Lenders
and the Administrative Agent that, as of the Fourth Amendment Effective Date and
after giving effect to the transactions and amendments to occur on the Fourth
Amendment Effective Date, this Fourth Amendment (i) has been duly authorized by
all necessary corporate or other organizational action, (ii) does not and will
not (x) contravene the terms of any of such Person’s Organization Documents; (y)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
Properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject which could have a Material
Adverse Effect; or (z) violate any Law applicable to such Loan Party, the
violation of which could have a Material Adverse Effect, and will have been duly
executed and delivered by each Loan Party that is party thereto and (iii)
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

 4 

 

 

5.2           The Company hereby represents and warrants that (i) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be, after giving effect to this Fourth Amendment, true and
correct in all material respects as if made on and as of the Fourth Amendment
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier time, in which case such representations and
warranties were true and correct in all material respects as of such earlier
time; provided that each reference to the Credit Agreement therein shall be
deemed to be a reference to the Amended Credit Agreement after giving effect to
this Fourth Amendment and (ii) after giving effect to this Fourth Amendment, no
Default shall have occurred and be continuing.

 

SECTION 6. Effects on Loan Documents. Except as specifically amended herein, all
Loan Documents shall continue to be in full force and effect and are hereby in
all respects ratified and confirmed. Except as otherwise expressly provided
herein, the execution, delivery and effectiveness of this Fourth Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents or constitute a waiver of
any provision of the Loan Documents. On and after the Fourth Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference to the Credit
Agreement, “thereunder”, “thereof”, “therein” or words of like import in any
other Loan Document, shall be deemed a reference to the Amended Credit
Agreement. This Amendment shall constitute an Additional Credit Extension
Amendment entered into pursuant to Section 2.19 of the Credit Agreement.

 

SECTION 7. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS FOURTH AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO
HEREBY AGREES AS SET FORTH FURTHER IN SECTIONS 10.14 AND 10.15 OF THE CREDIT
AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN, MUTATIS MUTANDIS.

 

SECTION 8. Loan Document. This Fourth Amendment shall constitute a “Loan
Document” for all purposes of the Amended Credit Agreement and the other Loan
Documents.

 

SECTION 9. Amendments; Execution in Counterparts; Notice. This Fourth Amendment
shall not constitute an amendment of any other provision of the Credit Agreement
not referred to herein and shall not be construed as a waiver or consent to any
further or future action on the part of the Loan Parties that would require a
waiver or consent of the Required Lenders or the Administrative Agent. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect. This Fourth Amendment may be executed in
counterparts (and by different parties hereto in different counterparts),
including by means of facsimile or electronic transmission, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

[Signature Pages Follow]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

BORROWERS: ARRIS Group, Inc.   ARRIS Enterprises LLC   ARRIS Technology, Inc.  
        By: /s/ David B. Potts   Name: David B. Potts   Title: President of each
of the foregoing       ARRIS International PLC         By: /s/ David B. Potts  
Name: David B. Potts   Title: Executive Vice President and Chief Financial
Officer

 

GUARANTORS: ARRIS Group, Inc.   ARRIS Enterprises LLC   ARRIS Technology, Inc.  
  ARRIS US Holdings, Inc.     ARRIS Global Services, Inc.     ARRIS Solutions,
Inc.     Jerrold DC Radio, Inc.   GIC International HoldCo LLC   GIC
International Capital LLC   PACE Americas Investments, LLC

 

  By: /s/ David B. Potts   Name: David B. Potts   Title: President of each of
the foregoing         ARRIS International PLC         By: /s/ David B. Potts  
Name: David B. Potts   Title: Executive Vice President and Chief Financial
Officer         ARRIS Global LTD.         By: /s/ David B. Potts   Name: David
B. Potts   Title: Director         Pace Distribution (Overseas) Limited        
By: /s/ David B. Potts   Name: David B. Potts   Title: Director

 

[Signature Pages Continue]

 

 

 

 

  Pace Overseas Distribution LImited         By: /s/ David B. Potts   Name:
David B. Potts   Title: Director         ARRIS International IP Ltd.         By:
/s/ David B. Potts   Name: David B. Potts   Title: Director         ARRIS
Solutions UK Ltd.         By: /s/ David B. Potts   Name: David B. Potts   Title:
Director         Arris HOldings S.à R.L.         By: /s/ James Douglas Moore Jr.
  Name: James Douglas Moore Jr.   Title: Manager, Class A         ARRIS
Financing S.à R.L.           By: /s/ Brant Sharp   Name: Brant Sharp   Title:
Manager, Class A           ARRIS Financing II S.à R.L.           By: /s/ James
Douglas Moore Jr.   Name: James Douglas Moore Jr.   Title: Manager, Class A    
    PACE International Luxembourg S.à R.L.           By: /s/ Brant Sharp   Name:
Brant Sharp   Title: Manager, Class B

 

 

 

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent   on behalf
of itself and on behalf of each Term B-3 Lender

 

  By: /s/ Renee Marion   Name: Renee Marion   Title: Assistant Vice President

 

 

